Citation Nr: 1314627	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for myxofibrosarcoma (MFS) of the right thigh, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for cardiomyopathy.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and His spouse

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal.  

In February 2011, the Veteran and his wife presented testimony before a Decision Review Officer (DRO) at his local RO.  The transcript has been associated with the claims folder.  In February 2012, the Veteran withdrew his request for a video conference hearing before the Board; consequently, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

In a January 2012 rating decision, the RO denied service connection for a right hip condition, prostate cancer, and cardiomyopathy.  The RO acknowledged the Veteran's notice of disagreement (NOD) with the January 2012 rating decision in a July 2012 letter contained in Virtual VA (VA's electronic database system).  A statement of the case (SOC) has not yet addressed these claims.  The matters are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required. 


FINDINGS OF FACT

1.  The Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's MFS of the right thigh, is due to events in active service, to include herbicide exposure; as a chronic disease, it is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service in July 1968.


CONCLUSION OF LAW

The criteria for service connection for MFS of the right thigh have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in September 2008. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, obtained a medical opinion from the Veterans Health Administration (VHA), and afforded the Veteran the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board obtained a VHA opinion in February 2013.  The Veteran was provided a copy of the opinion and given 60 days to review the medical opinion and send any additional evidence or argument.  The Veteran submitted a statement from himself and his wife.  In March 2013, the Veteran waived his right to have his case remanded to the RO for review of the evidence and argument he submitted.  38 C.F.R. § 20.1304(c).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which does not contain any additional pertinent information or evidence.   Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as tumors, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that he is entitled to service connection for MFS of the right thigh.  Specifically, he asserts that the claimed condition is the result of exposure to herbicides during his active military service.  The Veteran admits that he never set foot on the landmass of the Republic of Vietnam (RVN).  However, he claims that as a heavy truck driver stationed in Germany, he was responsible for maintaining, cleaning, and degreasing vehicles that had been in RVN, which exposed him to herbicides.  He alternatively claims that he worked as a printer in service for several weeks and also came in contact with harmful chemicals.    

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See also Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008) (providing that, even where a veteran did not serve upon the landmass of Vietnam, he is always "free to pursue his claim that he was actually exposed to herbicides while" in service.). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including soft tissue sarcoma, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 ; Combee at 1043-44. 

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) .

Initially, the Board notes that the Veteran's service personnel records confirm he was a printer's apprentice from October 1966 to November 1966 and a heavy truck driver from February 1968 to June 1968.  He was stationed in Germany from December 1966 to June 1968.  These records also reveal that he had no service in RVN, which was confirmed by the National Personnel Records Center (NPRC) in September 2008.  

The VA General Counsel  has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.   Specifically, the General Counsel  has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

In the instant case, the Veteran does not argue that he actually was stationed in or visited RVN, he instead claims that he came into contact with equipment that had been used in RVN and covered with Agent Orange.  VA Fast Letter 09-20 (May 6, 2009) provides information regarding developing evidence of herbicide exposure in claims from Veterans with Thailand service during the Vietnam Era.  The Memorandum attached to the Fast Letter provided that if the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  (Emphasis added).  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  See VA Fast Letter 09-20 Memorandum. 

Based on the above determinations, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange or other such herbicide agents at anytime during his active duty service.  As exposure to Agent Orange or other herbicide agent(s) during active service has not been established, the presumptions as to service connection for MFS (a soft tissue sarcoma) of the right thigh cannot be invoked. See 38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042 . The Board will now consider the issue of direct service connection, including on a one-year presumptive basis for tumors under 38 C.F.R. § 3.309(a) . 

The Veteran has alleged MFS of the right thigh as a result of his active duty service.  Tumors are "chronic diseases" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Veteran's service treatment records  are negative for complaints, treatment, or diagnoses of MFS or right thigh pathology, to include the April 1968 separation examination.   Post-service, the Veteran was diagnosed with MFS of the right thigh in July 2008, which is 40 years after his discharge from active military service and  clearly outside the one-year presumptive period.  38 C.F.R. §§  3.307, 3.309.  The evidence of record reveals that there was a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).  

As MFS of the right thigh was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  

In May 2009, Dr. CAF noted the Veteran had no other family history or other risk factors for the development of sarcoma other than his Vietnam Era military service.  He indicated that MFS was a soft tissue sarcoma, which was on the list of health conditions presumptively recognized for Vietnam Era veterans and as a result, "this should be considered in that light."  In June 2009, Dr. DBB (the Veteran's attending physician) opined it was as likely as not that the Veteran's diagnosis of MFS was related to his "...carcinogenic substance exposure such as Dioxin while serving in the military."   In February 2010, Dr. MR indicated the only risk factor the Veteran had in the development of soft tissue sarcoma was the chemical exposure during his military service in the Vietnam Era and should be considered as a "possible cause of his disability status."

In February 2013, a VHA opinion was rendered by a VA Chief of Pathology.  The VHA doctor indicated that MFS was a tumor that often appeared in the extremities and etiology was limited to exposure to certain carcinogens and better documented radiation.  The VHA physician opined it was less likely than not that the Veteran's relatively limited exposures from machinery and vehicle parts would be responsible for his tumor.  He further noted that were no indications from the Veteran's medical records that the Veteran suffered from any clinically significant or chronic right thigh pathology in 1968 and it was less likely as not that exposure to chemicals in 1968 played a role in the development of his tumor in 2008.  The VHA doctor cited his critical reference and provided reasons for his opinions as follows: the Veteran did not serve in RVN; MFS was not diagnosed until July 2008; there was a period of approximately 45 years between his poorly documented exposure to potential carcinogens and the development of his tumor; most soft tissue sarcomas were not associated with risk factor with exception of those exposed to chlorphenols in wood preservatives and phenoxy herbicides; most carcinogens require extensive exposure (such as in tobacco) but after stopping the incidence markedly decreases; most carcinogens present within 20 to 30 years after exposure; most tumors are actually spontaneous mutations that are not related directly to specific carcinogens; and no one can say with absolute certainty that exposure to these or other carcinogens, of which there were hundreds, might be responsible for tumor development.  

Here, the preponderance of the evidence is against a finding that the Veteran's MFS is the result of his active military service, to include exposure to herbicides.  First and foremost, the February 2013 VHA opinion must be afforded greater weight than the opinions of Dr. DB, Dr. MR, and Dr. CAF.  The February 2013 VHA opinion was rendered after a complete review of the claims folder, which included the opinions submitted on behalf of the Veteran, but more importantly, the Veteran's service personnel records revealing that he had no service in RVN.  The VHA doctor opined it was less likely than not that the Veteran's relatively limited exposures from machinery and vehicle parts would be responsible for his tumor.  The VHA doctor provided supporting rationale for his opinion, to include, but not limited to, the fact that the Veteran did not have service in RVN and that there was a period of approximately 45 years between his poorly documented exposure to potential carcinogens and the development of his tumor, while most carcinogens presented within 20 to 30 years after exposure.  Finally, the VHA doctor indicated that no one could say with absolute certainty that exposure to these or other carcinogens, of which there were hundreds, might be responsible for tumor development.  

In contrast, the June 2009 opinion of Dr. DBB (the Veteran's attending physician) that it was as likely as not that the Veteran's diagnosis of MFS was related to his "...carcinogenic substance exposure such as Dioxin while serving in the military,"  is not probative of the matter on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  As noted at the outset, the Veteran's herbicide (Dioxin exposure) has not been confirmed by the evidence of record.  

The February 2010 opinion of Dr. MR that the Veteran's chemical exposure during his military service in the Vietnam Era should be considered as a "possible cause of his disability status," is equivocal at best.  Again, the Veteran's exposure has been refuted by the evidence of record, even by the Veteran's own admission that he was not in RVN.  This opinion as to etiology of the Veteran's MFS is too speculative and thus, not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

Dr. CAF, in May 2009, simply indicated that MFS was a soft tissue sarcoma, which was on the list of health conditions presumptively recognized for Vietnam Era veterans and as a result,  the Veteran's claim "should be considered in that light;" a nexus opinion was not actually rendered.   

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board may not, however, simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the Veteran.  

Here, herbicide exposure during the Veteran's military service has not been verified and is not supported by the medical evidence of record.  Thus, to the extent that the statement from these doctors that the Veteran developed MFS of the right thigh can be read as an opinion regarding nexus, they are not competent evidence.  Id.; See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible if the Board rejects the statements of the veteran).  

While there is strong medical evidence against the Veteran's claim (February 2013 VHA opinion), there is no probative medical evidence of record that supports it.  The only other evidence supporting the Veteran's claim is found in his own statements and those of his family.  While the Board sympathizes with the Veteran, he and his family are competent to testify only as to matters which are capable of lay observation.  Their  statements do not establish a nexus between service and the Veteran's MFS of the right thigh.  Although lay evidence is acceptable to prove the occurrence of an injury or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the issue of causation of a disease such as MFS falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board cannot give decisive probative weight to the opinions of the Veteran that his MFS of the right thigh was the result of secondary herbicide exposure during service, because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of causation either.

While sympathetic to the Veteran, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board has decided this case based on its application of the law to the pertinent facts.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for MFS of the right thigh, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for MFS of the right thigh, to include as due to exposure to herbicides, is denied.


REMAND

As Noted in the Introduction, a January 2012 rating decision denied the Veteran's claims of service connection for a right hip condition, prostate cancer, and cardiomyopathy.  The RO acknowledged the Veteran's NOD with the January 2012 rating decision in a July 2012 letter contained in Virtual VA.  The July 2012 letter explained the DRO process and informed him if his claims could not be resolved, an SOC would be issued.   

Under 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, and 20.204.

The RO has not issued a SOC addressing the matter of service connection for a right hip condition, prostate cancer, and cardiomyopathy.  There has been no action in that matter since the Veteran was notified in July 2012 that his NOD had been received.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issues remain pending in appellate status and requires further action,  including issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

The RO should review the record and issue an appropriate SOC addressing the matter of service connection for a right hip condition, prostate cancer, and cardiomyopathy.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal following issuance of the SOC.  If he timely perfects an appeal in the matter, it should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


